            Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



 Carissa Palmer, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: ____________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-

 Radius Global Solutions, LLC,
 and John Does 1-25.

                                       Defendants.


       Plaintiff Carissa Palmer (hereinafter, “Plaintiff”), a Connecticut resident, brings this Class

Action Complaint by and through her attorneys, against Defendant Radius Global Solutions, LLC

(hereinafter “Defendant”) individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

                                                                                                    1
        Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 2 of 10



material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

collection of debts’ does not require ‘misrepresentation or other abusive debt collection

practices.’” 15 U.S.C. §§ 1692(b) & (c).

   2.       Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.       The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

   4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to this claim occurred.

                                   NATURE OF THE ACTION

   5.       Plaintiff brings this class action on behalf of a class of Connecticut consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act (“FDCPA”), and

   6.       Plaintiff is seeking damages and declaratory relief.



                                            PARTIES
        Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 3 of 10



   7.       Plaintiff is a resident of the State of Connecticut, County of New Haven, with an

address at 174 Schwink Drive, Meriden, CT 06450.

   8.       Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

used in the FDCPA and can be served upon its registered agent, C T Corporation System at 67

Burnside Ave, East Hartford, CT 06108-3408.

   9.       Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile and regularly engages in business the principal purpose of which is to attempt to

collect debts alleged to be due another.

   10.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.


                                     CLASS ALLEGATIONS
   11.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.      The Class consists of:

            a. all individuals with addresses in the State of Connecticut;

            b. to whom Defendant Radius sent a collection letter attempting to collect a

               consumer debt;

            c. containing settlement offers with multi month payment plans;

            d. without disclosing that if a payment is made with an acknowledgment of the debt

               it would restart the statute of limitations and;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.
      Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 4 of 10



   13.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.
     Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 5 of 10



          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and those questions predominance over any

              questions or issues involving only individual class members. The principal issue

              is whether the Defendant’s written communications to consumers, in the forms

              attached as Exhibit A violate 15 USC §l692e and 1692f.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiffs and all members of the Plaintiff Class have claims arising out of

              the Defendants' common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff have no interests that are adverse to the absent

              class members. The Plaintiff is committed to vigorously litigating this matter.

              Plaintiff has also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff
         Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 6 of 10



   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

       19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

       20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

       21.     Some time prior to January 7, 2020, an obligation was allegedly incurred to Discover

   Bank by Plaintiff.

       22.     The Discover Bank obligation arose out of transactions in which money, property,

insurance or services were the subject of the transactions, were used primarily for personal, family

or household purposes.

       23.     The alleged Discover Bank obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

       24.     Discover Bank is a “creditor” as defined by 15 U.S.C. §1692a(4).

       25.     Defendant Radius, a debt collector, contracted with Discover Bank to collect the

   alleged debt.

       26.     Defendant collects and attempts to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.



                             Violation I – January 7, 2020 Collection Letter
        Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 7 of 10



      27.    On or about January 7, 2020, Defendant sent Plaintiff a collection letter (the “Letter”)

  regarding the alleged debt. See Exhibit A.

      28.    The letter provides the consumer with multiple payment options including payment

  plans that would stretch over multiple months.

      29.     The last paragraph in the letter states:

             “The law limits how long you can be sued on a debt. Because of the age of your

             debt, Discover Bank cannot sue you for it. If you do not pay the debt, Discover

             Bank may report or continue to report it to the credit reporting agencies as unpaid.”

      30.    The Defendant fails to inform the consumer that making a partial payment with an

  acknowledgement of the debt will restart the statute of limitations for a lawsuit to occur.

      31.     A payment of principal or interest with an acknowledgement can take a case out of

  the operation of the statute of limitations

      32.    The Defendant’s omission could likely lead to the Plaintiff choosing a payment

  option with multiple payments and could unknowingly cause the statute of limitations to

  restart.


      33.    As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      34.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      35.    Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.
      Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 8 of 10



    36.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

    37.     Defendant violated said section

            a.      by omitting material information creating a false and misleading

    representation of the status of the debt/and the effect of a partial payment of the debt in

    violation of §1692e(10); and

            b.      by falsely representing the character, amount or legal status of the debt in

    violation of §1692e(2)(A);

    38.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorney’s fees.




                             COUNT II
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                              et seq.

    39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

    41.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

 unconscionable means in connection with the collection of any debt.

    42.     Defendant violated this section by omitting material information that gave Plaintiff

 a false understanding of the proper legal status of the debt and the ramifications of specific

 actions.
            Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 9 of 10



       43.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       44.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Carissa Palmer, individually and on behalf of all others similarly

situated, demands judgment from Defendant Radius Global Solutions as follows:


       1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and appointing her attorneys as Class Counsel;

       2.       Awarding Plaintiff and the Class statutory damages;

       3.       Awarding Plaintiff and the Class actual damages;

       4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.       Awarding pre-judgment interest and post-judgment interest; and

       6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: May 26, 2020


                                                      Respectfully Submitted,
Case 3:20-cv-00722-MPS Document 1 Filed 05/26/20 Page 10 of 10




                                  /s/ Raphael Deutsch
                                 By: Raphael Deutsch, Esq.,
                                 Stein Saks, PLLC
                                 285 Passaic Street
                                 Hackensack, NJ 07601
                                 Phone: (201) 282-6500
                                 Fax: (201) 282-6501
                                 Fed Bar No. ct28898

                                 Email: rdeutsch@steinsakslegal.com
                                 Attorneys For Plaintiff
